Hoffman, District Judge.
This is one of the several libels filed by the crews of the whaling fleet which arrived at this port at the close of last year’s whaling season, to procure a revision by the court of the settlements made or offered to the men. It was stipulated by the advocates representing all the vessels libeled and all the libelants that the testimony should be confined to the inquiry, whether the valuation of the oil and bone, which formed the basis on which the men’s accounts were made up and adjusted, was fair and reasonable, and, if not, the court should determine on what valuation the accounts should be restated'. The testimony was quite voluminous. I have very carefully perused it. The conclusions I have reached are in accordance with the impressions I received from hearing it orally delivered.
1. With regard to the oil, I think it is conclusively shown that the price at which it was valued was fair, if not liberal.
2. As to the bone, it seems that there is no market for the bone in this city. The valuation on which the accounts must be adjusted is the *165market price in New York, less the freight, shrinkage, insurance, ami other charges and expenses incident to placing the bone on that market. The losses on a ton of bone shipped at this port, as taken from the ship and put on the market at New York, appear to be as follows:
Shrinkage between San Francisco and New Bedford, 10 per cent., 200 lbs. Shrinkage by cleaning at New Bedford, 5 per cent,, - - - 100 lbs. Separating cullings under 4J feet, 10 per cent., ... 200 lbs. 500 lbs.
There will thus arrive at New York, of good culled hone, 1,500 lbs., and also of cullings, 200 lbs. The charges and expenses incurred per ton in placing this quantity of selected bone and cullings on the New York market, and effecting a sale of it, are shown to be as follows:
Cartage from ship to railroad, - Freight to New Bedford at 2J cents per lb., Insurance at 1J. per cent, on a valuation of $1.25 per lb., or $2,500 per ton, - - ------ Cartage to warehouse at New Bedford, - Cleaning and culling 1,800 lbs. of bone (the quantity arriving after deducting shrinkage) at 2J cents per lb., • Cartage at New Bedford for Now York, - Freight to New York on 1,700 lbs. at cent per lb., Insurance to New York at 1-10 of 1 per cent, on valuation of $1.25 per lb., - ..... Cartage in New York, - Brokerage in New York, (say) - Interest 60 days at 6 per cent, per annum on valuation of $1.25 per lb., -------- 50 50 00 31 25 50 45 00 50 8 50 2 50 50 50 00 25 00 These charges aggregate - Adding $1.25 per lb., the valuation at San Francisco, $ 214 25" 2,500 00 We have thus total cost of bone, if sold in New York within 60 days after arrival at San Francisco, without including warehouse charges at New Bedford or New York, - $2,714 25
We have seen that from one ton of bone shipped from San Francisco there will be put on the market at New York, culled and selected bone, 1,500 lbs.; cullings, 200 lbs. The hone on arriving at New York is there charged with cost and expenses amounting to $2,714.25. The 200 lbs. of cullings, it is testified, are of little value, perhaps 25 cents per lb., equal to $50. To enable the owners to settle with the men at $1.25 per lb., without loss, the 1,500 lbs. of selected bone must be sold at New York, within 60 days, at $1.77 per lb. The best offer received by the owners, for any considerable quantity of bone, ivas $1.50 per lb. for 100,-000 lbs. This was declined. But they offered to sell at $2 per lb. This offer was also declined. The bone was to be culled and selected bone, delivered free of charges in New York.
Several of the ship-owners and agents have testified in court. They are men of great experience in the business, and some of them of unusual intelligence. They affirm very positively, and with apparent candor, that *166the basis of settlement adopted by them was, in their opinion, just and fair to the men; and their opinions derive much support from the fact that the crews of a large part of the whalers have reshipped for the next season on an agreed basis of settlement of $1.25 per lb. for bone if the catch amounts to 200 whales or over, and $1.50 if the catch is less than 200 whales. Twenty cents is to be allowed for oil, without reference to catch. The number of whales taken during the last season was 345. The men have been settled with on the same basis as that mutually agreed for next year, if the catch is over 200 whales.
I find no reason for disturbing the settlement made, on the ground that the men have not been fairly dealt by.